             Case 1:20-cv-01316-NYW Document 1-1 Filed 05/08/20 USDC Colorado Page 1 of 3
5/8/2020                                                       Trademark Status & Document Retrieval



     For assistance with TSDR, email teas@uspto.gov and include your serial number, the document you are looking for,
     and a screenshot of any error messages you have received.



     STATUS         DOCUMENTS                                                                          Back to Search              Print

                  Generated on: This page was generated by TSDR on 2020-05-08 15:25:43 EDT

                          Mark: MOUNTAIN PEAK LAW GROUP




              US Serial Number: 88618399                                                        Application Filing Date: Sep. 16, 2019

             Filed as TEAS Plus: Yes                                                               Currently TEAS Plus: Yes

                      Register: Principal

                     Mark Type: Service Mark

           TM5 Common Status                                                       LIVE/APPLICATION/Opposition Pending
                  Descriptor:
                                                                                   The pending trademark application has been examined by th
                                                                                   published for opposition, at which time one or more oppositio
                                                                                   they have not yet been decided.

                        Status: An opposition after publication is pending at the Trademark Trial and Appeal Board. For further information,
                                Trademark Trial and Appeal Board web page.

                   Status Date: Mar. 17, 2020

               Publication Date: Jan. 21, 2020


     Mark Information

           Mark Literal Elements: MOUNTAIN PEAK LAW GROUP

   Standard Character Claim: Yes. The mark consists of standard characters without claim to any particular font style, size, or color.

             Mark Drawing Type: 4 - STANDARD CHARACTER MARK

                    Disclaimer: "LAW GROUP"


     Goods and Services

 Note:
 The following symbols indicate that the registrant/owner has amended the goods/services:
         Brackets [..] indicate deleted goods/services;
         Double parenthesis ((..)) identify any goods/services not claimed in a Section 15 affidavit of incontestability; and
         Asterisks *..* identify additional (new) wording in the goods/services.
                            For: Debt recovery and collection agencies

       International Class(es): 036 - Primary Class                                                        U.S Class(es): 100, 101, 102

                   Class Status: ACTIVE

                         Basis: 1(b)
                                                                                                                                    Privacy - Terms
                            For: Legal services
tsdr.uspto.gov/#caseNumber=88618399&caseType=SERIAL_NO&searchType=statusSearch                                                                   1/3
           Case 1:20-cv-01316-NYW Document 1-1 Filed 05/08/20 USDC Colorado Page 2 of 3
5/8/2020                                                       Trademark Status & Document Retrieval

        International Class(es): 045 - Primary Class                                                        U.S Class(es): 100, 101

                  Class Status: ACTIVE

                         Basis: 1(b)


     Basis Information (Case Level)

                     Filed Use: No                                                                         Currently Use: No

                      Filed ITU: Yes                                                                        Currently ITU: Yes

                     Filed 44D: No                                                                         Currently 44E: No

                     Filed 44E: No                                                                         Currently 66A: No

                     Filed 66A: No                                                                     Currently No Basis: No

                 Filed No Basis: No


     Current Owner(s) Information

                  Owner Name: Stein Law, PC

               Owner Address: Suite C250
                              10200 E Girard Ave
                              Denver, COLORADO UNITED STATES 80231

             Legal Entity Type: CORPORATION                                                     State or Country Where COLORADO
                                                                                                               Organized:


     Attorney/Correspondence Information

 Attorney of Record - None

 Correspondent

                 Correspondent SCOTT E BRENNER
                 Name/Address: THOMAS P HOWARD LLC
                               842 W SOUTH BOULDER RD
                               SUITE 100
                                  LOUISVILLE, COLORADO UNITED STATES 80027

 Domestic Representative - Not Found


     Prosecution History

 Date                                Description                                                                Proceeding Number

 Mar. 17, 2020                       OPPOSITION INSTITUTED NO. 999999                                           254705

 Jan. 27, 2020                       EXTENSION OF TIME TO OPPOSE RECEIVED

 Jan. 21, 2020                       OFFICIAL GAZETTE PUBLICATION CONFIRMATION E-MAILED

 Jan. 21, 2020                       PUBLISHED FOR OPPOSITION

 Jan. 01, 2020                       NOTIFICATION OF NOTICE OF PUBLICATION E-MAILED

 Dec. 16, 2019                       APPROVED FOR PUB - PRINCIPAL REGISTER

 Dec. 16, 2019                       ASSIGNED TO EXAMINER                                                       82091
                                                                                                                                      Privacy - Terms



tsdr.uspto.gov/#caseNumber=88618399&caseType=SERIAL_NO&searchType=statusSearch                                                                     2/3
           Case 1:20-cv-01316-NYW Document 1-1 Filed 05/08/20 USDC Colorado Page 3 of 3
5/8/2020                                                       Trademark Status & Document Retrieval
 Sep. 24, 2019                       NEW APPLICATION OFFICE SUPPLIED DATA ENTERED IN TRAM

 Sep. 19, 2019                       NEW APPLICATION ENTERED IN TRAM


     TM Staﬀ and Location Information

 TM Staff Information

                  TM Attorney: PARKER, JUSTINE D                                                   Law Office Assigned: LAW OFFICE 101

 File Location

             Current Location: PUBLICATION AND ISSUE SECTION                                           Date in Location: Dec. 19, 2019


     Assignment Abstract Of Title Information - Click to Load


     Proceedings - Click to Load




                                                                                                                                  Privacy - Terms



tsdr.uspto.gov/#caseNumber=88618399&caseType=SERIAL_NO&searchType=statusSearch                                                                 3/3
